Case 4:19-cv-11141-MFL-RSW ECF No. 32, PageID.611 Filed 04/07/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DOUGLAS WILLIAMSON,

      Plaintiff,                                   Case No. 19-cv-11141
                                                   Hon. Matthew F. Leitman
v.


YANFENG GLOBAL AUTOMOTIVE
INTERIORS, CO LTD, et al.,

     Defendant.
__________________________________________________________________/


                     ORDER DENYING DEFENDANTS’
                   MOTION FOR SANCTIONS (ECF No. 22.)


      Now pending before the Court is Defendants’ Motion for Sanctions. (See

Mot., ECF No. 22.) The Court held a status conference on April 6, 2021. For the

reasons explained on the record, Defendants’ motion is denied without prejudice.

      The Court further orders Defendants to answer discovery requests related to

late-produced documents by April 27, 2021. The Court also orders Plaintiff to

present himself for deposition by not later than May 11, 2021.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: April 7, 2021

                                         1
Case 4:19-cv-11141-MFL-RSW ECF No. 32, PageID.612 Filed 04/07/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 7, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
